DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US 2019/0114132 A1).
For claims 1, 8 and 15, Chu discloses a system and a method with steps comprising: an automobile comprising: 

a controller system comprising: at least one memory that stores computer-executable instructions; and at least one processor configured to access the at least one memory and execute the computer-executable instructions to at least: detect the occurrence of at least the first fault in the electronic instrument cluster; and display on the infotainment display, upon detection of the first fault in the electronic instrument cluster, at least one of one or more graphics displayed on the electronic instrument cluster or graphical variants of the one or more graphics displayed on the electronic instrument cluster/prior to the occurrence of the at least the first fault in the electronic instrument cluster (Fig. 4, 5, paragraph 0005, 0032, 0033).

For claims 2, 9 and 16, Chu discloses the one or more graphics displayed on the electronic instrument cluster comprise at least one of a speedometer, a tachometer, an odometer, a temperature gauge, an engine status icon, or an airbag status icon (Fig. 1, 2, paragraph 0023, 0030).

For claims 3, 10 and 14, Chu discloses the one or more graphics are dynamically updated in a real-time mode of operation (Paragraph 0030-0032, where operation status of the monitoring components of the vehicle are updated continuously and in real-time), and further wherein the one or more graphics are displayed in one of a pop-

For claim 4, Chu discloses displaying, on the infotainment display, an interactive human machine interface that provides human interactivity with the one or more graphics displayed on the infotainment display (Fig. 1A, paragraph 0023, where the infotainment display may be touch screen display that provides human interactions with graphics displayed).

For claim 7, Chu discloses the first computer is one of located in the automobile (Fig. 3, 4, where the computer system is on board the vehicle).

For claim 11, Chu discloses the computer is a part of a controller system that is coupled to the electronic instrument cluster and the infotainment display, the controller system configured to at least receive one or more status signals from the electronic instrument cluster and transmit to the infotainment display, one or more drive signals for displaying the one or more graphics on the infotainment display (Paragraph 0006, 0031, 0036, 0037, where status signals are received by the controller and signals are transmitted to the infotainment display that drives the display for displaying graphics on the infotainment display).

For claim 12, Chu discloses the one or more status signals provide an indication of at least the first fault in the electronic instrument cluster (Paragraph 0033, 0035).

For claims 13 and 18, Chu discloses the first fault is at least one of a power supply fault, a display screen fault, a component fault, or a mechanical fault in the electronic instrument cluster (Paragraph 0033, where the fault may be loss of heartbeat signal, blown fuse, line fault or other mechanism that are at least a display screen, component or mechanical faults).

For claim 17, Chu discloses the at least one graphic is dynamically updated by the controller system to indicate a current operating state of the automobile (Fig. 1, paragraph 0005, 0030, 0032, where the automobile states are constantly being monitored and updated on the cluster presented to the driver).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2019/0114132 A1).
For claim 5, Chu discloses the one or more graphics displayed on the electronic instrument cluster prior to the occurrence of the at least the first fault in the electronic instrument cluster is transmitted or moved to the infotainment display (Fig. 5-9, paragraph 0032-0034), but does not explicitly disclose replace one or more graphics displayed on the infotainment display prior to the occurrence of the at least the first fault in the electronic instrument cluster. However, it would have been obvious for one of ordinary skill in the art the moving of the content from the instrument cluster to the infotainment display would have to at least replace/displace one or more graphics displayed on the infotainment display prior to the occurrence of the fault because the infotainment display would be displaying the content for the cluster instead of the graphics intend for the infotainment.

For claim 19, Chu discloses the at least one graphic is displayed on the infotainment display (Paragraph 0032, where the graphics or telltales are shown on the infotainment display), but does not explicitly disclose the graphic is displayed in one of a pop-up window or a panel on the infotainment display. However, it would have been obvious for one of ordinary skill in the art the graphic utilizing the space on the infotainment display maybe presented in any known configurations or layout in the known/limited space.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2019/0114132 A1) as applied to claims 1 and 15 above, and further in view of Oba et al. (US 20200317213 A1).
For claims 6 and 20, Chu discloses providing alert message to the infotainment display (Paragraph 0033), but does not specifically disclose displaying, on the infotainment display, at least one of an icon that indicates the occurrence of the first fault in the electronic instrument cluster, or a message that addresses the first fault in the electronic instrument cluster. Oba in the same field of the art discloses displaying, on the second display, at least one of a message that addresses or indicates the occurrence of the first fault in the first display (Fig. 7, paragraph 0011, 0012, 0027, 0028, 0033, where alert information addresses the fault in the first display is being displayed on the second or alternate display). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Chu to displaying, on the infotainment display, at least one of a message that addresses the first fault in the electronic instrument cluster, taught by Oba to inform the operator of the status of the cluster and what is causing the cluster to fail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2020/0327749 A1) Mo discloses a vehicle infotainment apparatus that is the back up display of cluster function when an abnormal state of the cluster is detected.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661